Per Curiam,
Except as against existing creditors, or those in specific contemplation in the immediate future, the defendant and his wife, the settlors in the deed of trust, could have conveyed a present absolute estate to their children, and a fortiori they could convey an estate in remainder. This is what they did, and the remainder vested in the children at once : Solms v. Phila. Trust Co., 16 W. N. C. 80. The power of appointment by the settlors in regard to the respective shares in which the children should take did not in any way diminish the estate of the remainder-men, or reserve to the settlors any interest which would invalidate the trust in favor of ■ their creditors.
The income, however, reserved to the settlor during his life, no matter how carefully guarded for his own use, was assets for payment of his debts : Mackason’s Appeal, 42 Pa. 330. '
It appears, however, by the answers of the garnishee that the income which it has collected and now holds was assigned by instrument in writing to another creditor before the service of. the present attachment, but that the defendant cestui que trust had revoked the assignment. In this position of affairs there was no admission of assets in its hands liable to attachment, and the rule was properly discharged.
Judgment affirmed.